Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Applicant’s amendments and arguments filed on 5/14/21 have been fully considered. Claims 1-20 are pending and examined below. Claims 1, 7, 13, 14, and 20 are Currently Amended.  Claims 2-6, 8-12, and 15-19 are Original.  

Drawings
2.	The objection to the Drawings set forth in the prior Office Action is withdrawn for Figures 1A, 1B, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17.  The Applicant has amended the drawings.

The objection to the Drawings set forth in the prior Office Action is maintained for Figures 4A, 4B, and 4C.  The Applicant has amended the drawings but has improperly deleted the following: 
Four Objective lines in Figure 4A; 
Priority 3 line in Figure 4B; and, 
One objective line in Figure 4C.  
Some of the deleted information is disclosed in the Specification in Par [0069].  The Applicant is required to amend the drawings to include all of the information contained in the originally submitted drawings and in accordance with the disclosure in the Specification.

Response to Arguments
3.	The Claim Rejections under 35 U.S.C. 101 set forth in the prior Office Action are maintained.  

a)	The Applicant asserts:  “In response, Applicant has amended to the claims to provide a technological solution to a technological problem that this both a technologically-rooted and a computer-centric problem. As amended, the claims recite 'a system for reducing computational stress when facilitating multi-modal-based generation of settlement instructions in emulations of live environments'. For example, the claims relate to facilitating multi-modal-based generation of settlement instructions using emulations of live environments (e.g., a simulation of current, actual events). However, emulations of such amounts of data (e.g., the data of an entire portfolio) is computationally difficult. Therefore, the claims recite a technological solution to this technological problem".

	The Examiner replies:  The Specification discloses in Par [0026], "As indicated above, in some embodiments, the copying from the live mode to the projected mode may be on an incremental or rolling basis. In this way, for example, the foregoing may reduce computational stress on the system".  The Examiner asserts that copying only those securities with a roll date in the near future (i.e., incrementally) is not a technological improvement that reduces computational stress.  Prior court decisions have made a distinction between, on one hand, core computer-functionality improvements (e.g., Enfish) and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas”.  The 101 analysis determines whether the focus of the claims is on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.  In the instant application, the computer is merely being used as a tool to facilitate the implementation of abstract ideas.   The programming does not specifically seek to improve core 

b)	The Applicant asserts:  Applicant notes that such a simulation is analogous to "Example 38 - Simulating an Analog Audio Mixer" of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). 1 Example 38 provides an example of a claim towards audio simulation that was found patent eligible under step 2A Prong 1 as it was not limited to a mathematical formula, mental process, or method of organizing human activity). Applicant notes that the actual type of data (e.g., audio data) was not the important to the claim, but instead it was the improved functionality that was key. Similarly, the present claims provide functionality in reducing computational stress in emulations of live environments (a technical problem rooted 

	The Examiner replies:  Example 38 was not directed to Mathematical Concepts, Mental Process, or Methods of Organizing Human Activity.  As stated in the prior Office Action for the instant application, "The claims recite a Fundamental Economic Principle of comparing an actual portfolio to a target portfolio and generating settlement instructions to bring the two into a desired alignment.  The settlement instructions are generated for the purpose of 'collateral management' (PG Pub, Pars [0007] and [0008]), and accordingly are Commercial Interactions related to risk mitigation and/or transactional contractual agreements. In addition, the concept of 'partial synchronization" or partially accomplishing a task in a Mental Process that can be conceived in the mind".  The Examiner disagrees with the Applicant's assertion for Example 38 "that the actual type of data (e.g., audio data) was not the important to the claim".  In fact, audio data processing could not in any way be construed as associated with a Fundamental Economic Practice or a Mental Process.

c)	The Applicant asserts:  "Specifically, as stated in para. [0026] of the originally-filed specification, the system may perform synchronization of the emulations on an incremental basis. More specifically, the system identifies particular data to synchronize on the incremental basis by:
1)	determine changes to the portfolio of the live environment based on net par difference between the projected target allocations and the live allocations;
2)	determine, for the changes to the portfolio of the live environment, a first subset of changes and second subset of changes based on a respective maturity of positions corresponding to the changes; and
3)	updating only the first subset of changes.
partial synchronization is an unconventional, technical approach".

	The Examiner replies:  Par [0013] of the Specification discloses, "The invention maximizes settlement based on the assets held in the maturing deal which can be rolled into the new funded deals (based on the eligibility requirements of the new deals). The settlement algorithm may also enforce an order in repurchase of maturing collateral based on asset quality to achieve a fair and transparent settlement mechanism for maturing collateral. Specifically, the settlement algorithm may optimize settlement of maturing trades by using settled funds from new trades, or  liquidity/credit as defined by input into system when receive vs. payment (RVP) is greater than delivery vs. payment (DVP). It may be appreciated that substitution cash that exists in non-maturing trades may be used to generate liquidity by allocating excess collateral in place of that cash and using that cash to repurchase collateral in maturing trades. The settlement algorithm may also optimize portfolio of new trades by including collateral from maturing and non-maturing trades, or excess collateral not currently backed up to a certain limit. The settlement algorithm may also define how to repurchase collateral based on defined priorities. Collateral left remaining to be repurchased (after exhausting funding from new trades) will be ordered by a Fed priority based on the quality of the asset class and other trade parameters, such as: ruleset margin, tenure of the maturing trade, maturity date of the security. The repurchase order may be driven by the schedule as configured within the system based upon confirmation by dealers, investors, and/or clearinghouse. The settlement algorithm may minimize the occurrence of ties when determining the repurchase order".  

	The above disclosure supports the Examiner's assertion that partial synchronization is not a "technical" approach.  Rather it is a rule-based approach that seeks to timely optimize sources 

d)	The Applicant asserts:  "The use of partial synchronization is an unconventional, technical approach. In fact, the eligibility of the claims also meet the eligibility standard under step 2B as described in 'Example 40 - Adaptive Monitoring of Network Traffic Data' as well. Specifically, Example 40 describes eligibility when a feature 'provides a specific improvement over prior systems, resulting in improved network monitoring.' The claims also provide an improvement over prior systems through the use of the aforementioned partial synchronization…Moreover, there is no evidence (e.g., see examples cited in Berkheimer Memo) that performing partial synchronization based on changes that are based on (i) net par difference between the projected target allocations and the live allocations and (ii) a respective maturity of positions corresponding to the changes [The Applicant's argument seems to be missing a conclusion].

The Examiner replies:  Unlike the instant application, example 40 provided a technical solution to a technical problem.  

The Berkheimer decision states at p. 15 (emphasis added), “The specification describes an inventive feature that stores parsed data in a purportedly unconventional manner. This eliminates redundancies, improves system efficiency, reduces storage requirements, and enables a single edit to a stored object to propagate throughout all documents linked to that object”.

The claim limitations in Berkheimer embody specific steps that amount to significantly more rather than citing an abstract idea at a high level of generality, i.e., emulating a projected Berkheimer makes a critical distinction that the technological improvement itself (i.e., how data is parsed, tagged, and archived without redundancy to improve the data storage functioning of a computer) is the feature that was not well-understood, routine and conventional and therefore statutory.  The court stated, “The specification describes an inventive feature that stores parsed data in a purportedly unconventional manner. This eliminates redundancies, improves system efficiency, reduces storage requirements, and enables a single edit to a stored object to propagate throughout all documents linked to that object”; AND, “The specification states one-to-many editing substantially reduces effort needed to update files because a single edit can update every document in the archive linked to that object structure”. Id at 16:58–60.  

The court’s distinction in Berkheimer is materially different from an argument whereby a novel configuration and programming of known elements applies data collection or processing rules and methods, but does not improve the core functioning of any one of the known computing elements itself.  MPEP 2106.05 (I) states, “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 

In summary, Berkheimer actually invented a particular technological improvement (i.e. how data is parsed, tagged, and archived to improve the data storage functioning of a computer) rather than merely limiting an otherwise abstract idea (e.g., portfolio optimization and synchronization) to a particular technological environment whereby a computer system is used as a tool to gather data, analyze data per optimization rules, and generate instructions (e.g., settlement instructions) based on the data analysis without any technological improvement to the computer system itself.  

DETAILED ACTION

Drawings
4.	Figures 4A, 4B, 4C are objected to because they were amended on 5/14/21 but the Applicant improperly deleted the following: 
Four Objective lines in Figure 4A; 
Priority 3 line in Figure 4B; and, 
One objective line in Figure 4C.  
Some of the deleted information is disclosed in the Specification in Par [0069].  The Applicant is required to amend the drawings to include all of the information contained in the originally submitted drawings and in accordance with the disclosure in the Specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

The Examiner respectfully requests corrected, formal drawings to facilitate full understanding and proper examination of the application.  The objection to the drawings will not be held in abeyance.  If corrected drawings are not received in the next response from the Applicant, the Applicant’s response will be considered non-responsive.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a system and method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a system and method (i.e., a series of steps or process) for "multi-modal-based generation of settlement instructions (Specification, Par [0003]).  The method is accomplished using a system of generic computing components (i.e., a computer system comprising one or more processors) executing computer program instructions.

Independent Claim 1 recites:
execute a projected environment corresponding to a projected mode;
emulate a portfolio of a live environment in the projected environment, the live environment corresponding to a live mode;
generate, based on the emulated portfolio, a target portfolio in the projected environment;
determine changes to the portfolio of the live environment based on net par difference between the projected target allocations and the live allocations;
determine, for the changes to the portfolio of the live environment, a first subset of changes and second subset of changes based on a respective maturity of positions corresponding to the changes;
perform partial synchronization between the target portfolio of the projected environment and the portfolio of the live environment such that (i) the first subset of changes are reflected in the target portfolio of the projected environment and (ii) the second subset of changes are not reflected in the target portfolio of the projected environment;
update, subsequent to the partial synchronization, the target portfolio of the projected environment such that the update of the target portfolio accounts for the first subset of changes and does not account for the second subset of changes; and
generate, subsequent to the update of the target portfolio, settlement instructions with respect to the portfolio of the live environment based on (i) differences between the target portfolio of the projected environment and the portfolio of the live environment and (ii) a collateral preference schedule.

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  The claims recite a Fundamental Economic Principle of comparing an actual portfolio to a target portfolio and generating settlement instructions to bring the two into a desired alignment.  The settlement instructions are generated for the purpose of "collateral management" (PG Pub, Pars [0007] and [0008]), and accordingly are Commercial Interactions related to risk mitigation and/or transactional contractual agreements. In addition, the concept of "partial synchronization" or partially accomplishing a task in a Mental Process that can be conceived in the mind. 

	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing 

The recited additional computing elements include "a computer system comprising one or more processors" to perform the steps of: executing a projected environment/mode; emulating a portfolio of a live environment in the projected environment; generating a target portfolio in the projected environment; determining a first subset of changes to a portfolio; performing partial synchronization between the target portfolio and the portfolio of the live environment for the first subset of changes; updating the target portfolio; and generating settlement instructions with respect to the portfolio of the live environment based on (i) differences between the target portfolio of the projected environment and the portfolio of the live environment and (ii) a collateral preference schedule.  These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.

The Examiner has interpreted the following steps are part of the abstract idea:
perform partial synchronization between the target portfolio of the projected environment and the portfolio of the live environment such that (i) the first subset of changes are reflected in the target portfolio of the projected environment and (ii) the second subset of changes are not reflected in the target portfolio of the projected environment;
update, subsequent to the partial synchronization, the target portfolio of the projected environment such that the update of the target portfolio accounts for the first subset of changes and does not account for the second subset of changes; 

The Applicant does not disclose detail in the Specification regarding how provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer. In addition, making incremental comparisons and adjustments of actual vs. target holdings is an abstract idea that does not require the integration of technology or recite a technological improvement.  That is, partial synchronization is not a "technical" approach, nor is it solving a technical problem.  Rather it is a programmed, rule-based approach that seeks to optimize sources and uses of capital within the constraints of collateral requirements (i.e., an improvement to an abstract idea).

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to execute a projected environment/mode; emulate a portfolio of a live environment in the projected environment; generate a target portfolio in the projected environment; determine a first subset of changes to a portfolio; perform partial synchronization between the target portfolio and the portfolio of the live environment for the first subset of changes; update the target portfolio; and generate settlement instructions with respect to the portfolio of the live environment based on (i) differences between the target portfolio of the projected environment and the portfolio of the live environment and (ii) a collateral preference schedule amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.  

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a 

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims embody additional limitations regarding the timing of partial synchronization, synchronizing subsets of positions, determining differences between the live and target portfolios, and portfolio optimization.  

The Examiner notes similarities between the instant Application and PTAB decision in Appeal No. 2018-004355 for application No. 14/137,441.  That case included claim limitations for "managing collateral allocations for deals" including, "obtain collateral allocation rules associated with a lender, the collateral allocation rules comprising an auto cash rule that defines intra-day cash credit to be allocated to a borrower based on a difference between (i) a sum of cash credit allocated to the borrower for a deal and a value of collaterals allocated to the deal before the performance of collateral allocations by the message passing nodes and (ii) a margin adjusted value of collaterals allocated to the deal; and provide the collateral allocation rules to the message passing nodes to cause each of the message passing nodes to perform collateral allocations for its respective subset of the set of deals in accordance with the collateral allocation rules, the performance of collateral allocations by each of the message passing nodes comprising the message passing node performing collateral allocation with respect to the message passing node's assigned subset of deals …"  In that decision, the PTAB stated:  

On p. 6, "the claimed invention recites fundamental economic practices including mitigating risk related to managing collateral associated with agreements/contracts, i.e., 

On pp. 7-8, "Additionally, these limitations, under their broadest reasonable interpretation, recite mental processes of because the limitations all recite mental processes that can be performed in the human mind … For example, people can perform the 'generate a query' step by simply using a pen and paper to note a question on one's mind and passing the question, on a piece of paper, to another. People can also perform the 'determine,' 'assign,' 'obtain,' 'perform,' and 'allocate' steps by looking at the deals from the query and using pen and paper to: mentally determining available ways to pass the collateral, assign deals to the respective way of passing by writing it on a piece of paper, and obtain rules from a lender by receiving it on a piece of paper";

On p. 10-11, "Appellants contend "the claims recite a particular technical solution ... the claimed solution provides certain collateral allocation rules to cause the message passing nodes to automatically perform their respective collateral allocations in a particular way … Here, Appellants have not identified any 'improved technological result' attributable to the claimed invention that previously could only be produced by humans or rules specifically designed to achieve an improved technological result in conventional industry practice. … However, simply using a computer to gain efficiency over a manual process is not sufficient to distinguish a claim from a patent-ineligible 

Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Prior Art Considered
6.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass, in part, the inventive concept described in the instant application:

U.S. Patent Publication No. 2010/0228665 by inventor Kelly Mathieson filed March 2, 2010 discloses, "Embodiments of the invention include a computer-implemented collateral management system and method for managing collateral of multiple participants including borrowers and lenders. The system may include a global long box available to each borrower, each global long box configured for storing all types of available assets possessed by each borrower. The system may additionally include an eligibility database storing eligibility and concentration limits, the concentration limits defined by lender rules controlling the acceptability of the available assets for use as collateral, the value of the assets, and overall acceptable composition of assets. An interactive participant interface may be provided for accepting collateral use preferences from the borrowers, the collateral use preferences including, lender ranking components, asset ranking components, and allocation run type selection components for facilitating collateral allocation. An allocation engine implementing computer processing components for selecting an allocation sequence based on the collateral use preferences of the borrowers and in compliance the stored eligibility and concentration 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691